DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1, 2, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0130858 (“Kim-858”) in view of US 2019/0067627 (“Jia”).	3
B. Claims 11, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim-858 in view of Jai and further in view of US 2018/0226616 (“Zhang”).	9
III. Response to Arguments	10
Conclusion	11


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 2, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0130858 (“Kim-858”) in view of US 2019/0067627 (“Jia”).
Claim 1 reads,
1. (Currently Amended) A display panel, comprising: 
[1] a base substrate; 
[2] a light-emitting device on the base substrate; and 
[3] an encapsulating structure on a side of the light-emitting device facing away from the base substrate and completely covering the light-emitting device, 
[4] wherein an optical membrane layer is provided between the encapsulating structure and the light-emitting device; 
[5a] the encapsulating structure comprises: 

[5c] a second inorganic encapsulating membrane on a side of the first inorganic encapsulating membrane facing away from the base substrate; and 
[6] a first difference value between respective refractive indices of the first inorganic encapsulating membrane and the second inorganic encapsulating membrane has a same sign as a second difference value between respective refractive indices of the first inorganic encapsulating membrane and the optical membrane layer,
[7] wherein the first inorganic encapsulating membrane is formed by a material comprising SiOx;
[8] wherein the first inorganic encapsulating membrane has a thickness ranging between about 40 nm and about 120 nm; and
[9] wherein the refractive index of the second inorganic encapsulating membrane ranges between about 1.75 and about 1.9.

With regard to claim 1, Kim-858 discloses, generally in Figs. 1A, 1B, 2, and 3,
1. (Currently Amended) A display panel 100 [¶ 37], comprising: 
[1] a base substrate BS [¶ 43]; 
[2] a light-emitting device OLED [¶ 51] on the base substrate BS; and 
[3] an encapsulating structure IL2/IL3/MN/UL on a side of the light-emitting device OLED facing away from the base substrate BS and completely covering the light-emitting device OLED [Figs. 1B, 2, 3, ¶¶ 52-56, 70-78], 
[4] wherein an optical membrane layer IL1 [¶ 70] is provided between the encapsulating structure IL2/IL3/MN/UL and the light-emitting device OLED; 
[5a] the encapsulating structure IL2/IL3/MN/UL comprises: 
[5b] a first inorganic encapsulating membrane IL2 [i.e. SiOx having a refractive index of 1.4 to 1.5; ¶ 89] above the light-emitting device OLED and on a side of the optical membrane layer IL1 facing away from the base substrate BS; and
[5c] a second inorganic encapsulating membrane IL3 [i.e. SiNx or SiON having a refractive index greater than that of IL2; ¶¶ 98-99] on a side of the first inorganic encapsulating membrane IL2 facing away from the base substrate BS; and
IL2 [n2] and the second inorganic encapsulating membrane IL3 [n3] has a same sign as a second difference value between respective refractive indices of the first inorganic encapsulating membrane IL2 [n2] and the optical membrane layer IL1 [n1] [¶¶ 85, 86, 98],
[7] wherein the first inorganic encapsulating membrane IL2 is formed by a material comprising SiOx [¶ 89];
[8] wherein the first inorganic encapsulating membrane IL2 has a thickness ranging between about 40 nm and about 120 nm [i.e. 200 Å to 600 Å, which is 20 nm to 60 nm; ¶ 89]; and
[9] … [not taught].

With regard to feature [6] of claim 1, Kim-858 states that the refractive indexes n1, n2, and n3 of IL1, IL2, and IL3, respectively, are different (¶ 85).  In addition, Kim states that       n2 < n1 (¶ 86) and n2 < n3 (¶ 98).  Because the refractive index of the first inorganic encapsulating membrane IL2 (i.e. n2 = 1.4 to 1.5; ¶ 89) is lower than that of each of the second inorganic encapsulating membrane IL3 (¶ 98) and the optical membrane layer IL1 (¶ 86), the signs of the first difference and second difference are the same.

With regard to feature [8] of claim 1, the thickness range disclosed in Kim-858 is sufficient small, i.e. 1.35 to 1.45, to be more specific that the claimed range and overlaps the claimed range.  Therefore, it is maintained that thickness range in Kim-858 is disclosed with sufficient specificity to anticipate the claimed range.  (See MPEP 2131.03(II).)
However, arguendo, to the extent that Kim-858 may be taken to not anticipate the claimed thickness range --a point with which Examiner disagrees-- then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickness for the SiNxOy layer IL3 of 40 nm and 60 nm because Kim-858 prima facie obvious without showing that it achieves unexpected results relative to the prior art range.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  

With regard to feature [9] of claim 1 and claims 6 and 7, 
[9] wherein the refractive index of the second inorganic encapsulating membrane ranges between about 1.75 and about 1.9.
6. (Currently Amended) The display panel according to claim 1, wherein the second inorganic encapsulating membrane is formed by a material comprising SiNxOy.  
7. (Original) The display panel according to claim 6, wherein the second inorganic encapsulating membrane has a thickness ranging between about 800 nm and about 1000 nm.
With regard to claims 6-7, Kim-858 further discloses,
6. (Original) The display panel according to claim 5, wherein the second inorganic encapsulating membrane is formed by a material comprising SiNxOy [Kim-858: ¶ 99].  
7. (Original) The display panel according to claim 6, wherein the second inorganic encapsulating membrane IL3 has a thickness ranging between about 800 nm and about 1000 nm [Kim-858: ¶ 104: between 5,000 Å and 10,000 Å which equals 500 nm to 1,000 nm].  
The thickness range disclosed in Kim-858 significantly overlaps the claimed range, which may be taken to anticipate the claimed thickness range. (See MPEP 2131.03(II).)
However, arguendo, to the extent that Kim-858 may be taken to not anticipate the claimed thickness range --a point with which Examiner disagrees-- then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickness for the SiNxOy layer IL3 of 800 nm and 1,000 nm because Kim-858 suggests using thicknesses in this range.  Moreover --to the extent not anticipated-- the prima facie obvious without showing that it achieves unexpected results relative to the prior art range.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  
Then the only difference is with regard to feature [9] of claim 1 (from which each of claims 6 and 7 depend) in that Kim-858 does not mention the refractive index n3 of the second inorganic encapsulating membrane IL3 that can be SiNxOy (i.e. SiON).  Kim-858 also indicates that IL3 can be SiNx (Kim-858: ¶¶ 99, 102), which would necessarily have a refractive index higher than that of SiON as evidenced by Jia (Jia: Table 1 in ¶ 31).  Kim -858 further teaches that IL3 should have a “relatively high nitrogen content” (Kim-858: ¶ 102).  
Jia provides an example of a SiNxOy, of high nitrogen content, i.e. SiON2, having a refractive index of 1.88 that is used in an encapsulating layer 30 for an OLED (Jia: Fig. 2, ¶¶ 31, Table 1 and ¶ 32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a high-nitrogen content SiON2 layer having the refractive index of 1.88 as taught in Jia, because (1) Jia teaches that SiON2 is appropriate for the same purpose of encapsulation of an OLED display and (2) because Kim-858 indicates that the SiON IL3 layer should have a “relatively high nitrogen content” up to the point of being SiNx rather than SiON (Kim-858: ¶ 102, supra).  Moreover, SiON2 layer having the refractive index of 1.88 meets the requirement of n3 of IL3 being greater than n2 of IL2 (Kim-858: ¶ 98).  As such, using of the SiON2 layer having the refractive index of 1.88 amounts to obvious material choice.  (See MPEP 2144.07.)
So modified all of the features of feature [9] of claim 1 and claims 6 and 7 are met. 
This is all of the features of claims 1, 6, and 7. 

claim 2, Kim-858 further discloses,
2. (Original) The display panel according to claim 1, wherein the refractive index of the first inorganic encapsulating membrane IL2 ranges between about 1.4 and about 1.6 [i.e. 1.4 to 1.5; ¶ 89].  

With regard to claim 8, Kim-858 modified to use SiON2 layer having the refractive index of 1.88 for IL3, as taught in Jia, results in each of the features of claim 8 being taught:
8. (Original) The display panel according to claim 1, wherein in response to a condition that the first inorganic encapsulating membrane IL2 [SiOx with n1 = 1.4 to 1.5] has its refractive index lower than that of the second inorganic encapsulating membrane IL3 [refractive index of 1.88] and that of the optical membrane layer IL1 [n1 ≥ 1.7], 
the refractive index of the second inorganic encapsulating membrane IL3 [n3 =  1.88] is larger than or equal to the refractive index of the optical membrane layer IL1 [n1 ≥ 1.7].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a refractive index for the optical membrane layer in the range of 1.7 to 1.88 because Kim-858 suggests that n1 ≥ 1.7, as explained above. 
This is all of the features of claim 8.

With regard to claim 10, Kim-858 further discloses,
10. (Original) The display panel according to claim 1, wherein the encapsulating structure IL2/IL3/MN/UL further comprises: -4- 
an organic encapsulating membrane MN [¶ 77] on a side of the second inorganic encapsulating membrane IL3 facing away from the base substrate BS; and 
a third inorganic encapsulating membrane UL [¶ 78] on a side of the organic encapsulating membrane MN facing away from the base substrate BS.  


B. Claims 11, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim-858 in view of Jai and further in view of US 2018/0226616 (“Zhang”).
Claims 11, 12, 16-18, and 20 read,
11. (Original) A display device, comprising the display panel according to claim 1.  
12. (Original) A display device, comprising the display panel according to claim 2.  
16. (Original) A display device, comprising the display panel according to claim 6.  
17. (Original) A display device, comprising the display panel according to claim 7.  
18. (Original) A display device, comprising the display panel according to claim 8.
20. (Original) A display device, comprising the display panel according to claim 10.
The prior art of Kim-858 in view of Jai, as explained above, discloses each of the features of claims 1, 2, 6-8, and 10. 
Kim-858 discloses a display panel but does not explicitly state that it is used in a display device.
Zhang teaches that it is known to use an encapsulated OLED display panel in a variety of display devices such as “mobile phone, a digital video camera, and a laptop computer, etc.” (Zhang: ¶ 3, Fig. 2; ¶ 40 and, e.g., Fig. 25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the display panel of Kim-858 in a display device, as taught in Zhang, because Zhang teaches that it is known to actually use the display panel in a commercially available product.  As such, Zhang can be seen as merely providing basic information not discussed in Kim-858.



III. Response to Arguments
Applicant’s arguments filed 02/10/2021 have been fully considered but they are not persuasive.  The arguments are addressed to the extent they remain relevant to the standing rejections.
Applicant argues that Jia teaches away from Kim-858 because Jia does not teach an order for the refractive indexes of the encapsulating layers of high-low-high or low-high-low (Remarks: 12-16).  While Examiner respectfully disagrees with this assertion, this argument is entirely irrelevant for failing to address the rejection as it was written, i.e. failing to address the teaching for which Jia was applied in the rejection.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  To wit, Jia was merely provided for teaching an obtainable refractive index for the high-nitrogen content SiNxOy suggested by Kim-858, specifically the SiON2 taught in Jia for an encapsulating layer of an OLED, which has a refractive index of 1.88.  As such, it does not matter what Kim-858 or Jia state about the relative values of the refractive indexes of the layers making up the inorganic encapsulating structure, as asserted by Applicant (Remarks: 12-16), because one having ordinary skill in the art has good reason to use a specific high-nitrogen content SiNxOy, e.g. Jia’s SiON2, given that Kim-858 explicitly suggests using a high-nitrogen content SiNxOy, of which SiON2 is a member.  That the SiON2 has a refractive index of 1.88 is secondary.  This is merely obvious material choice.  (See MPEP 2144.07.)

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814